PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,149,278
Issue Date: 2021 Oct 19
Application No. 15/534,496
Filing or 371(c) Date: 9 Jun 2017
Attorney Docket No. CRVC.P0142US 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705 filed December 20, 2021, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by fifty-six (56) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by fifty-six (56) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).  

Patentee asserts that the 9-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of an amendment or other paper filed after a notice of allowance has been given of mailed filed September 8, 2021 is incorrectly calculated.1 Patentee asserts that the amendment was filed 6 days after the day after the date the Notice of Allowance was mailed and that the period of reduction should be 6 days rather than 9 days. 

Upon review, 37 CFR 1.704(c)(10), as amended, states that if a notice of allowance was mailed on or after July 16, 2020, the submission of an amendment under 37 CFR 1.312 or other paper, other than an amendment under 37 CFR 1.312 or other paper expressly required by the Office, will result in a reduction of patent term adjustment for the period beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under 37 CFR 1.312 or other paper was filed.

On September 2, 2021, a notice of allowance was mailed. On September 8, 2021, 6 days after the day after the date the notice of allowance was mailed, the amendment under 37 CFR 1.312 was filed. The amendment was not expressly required by the Office. As such, the period of reduction in connection with the amendment filed September 8, 2021 is 6 days, rather than 9 days. The 9 day period of reduction for applicant delay is removed and replaced with a 6 day period of reduction.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by fifty-six (56) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/	Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction



    
        
            
    

    
        1 See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inv. v. Iancu, 85 FR 36335 (Jun. 16, 2020)